Citation Nr: 1738015	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  06-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent beginning September 18, 2009, for chronic lumbar strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with the low back disability.

4. Entitlement to a separate evaluation for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1993.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in part, increased the Veteran's disability rating for chronic lumbar strain from noncompensable to 10 percent effective February 15, 2005, the date of a claim for increase. 

Subsequently, by a rating decision dated in November 2009, the RO increased the Veteran's disability rating for chronic lumbar strain from 10 percent to 40 percent effective September 18, 2009, the date of a VA examination.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2007.  A transcript of this proceeding is associated with the electronic file.

In September 2007, November 2008 and July 2010, the Board remanded the lumbar strain claim for additional development to address the Veteran's neurological complaints.  This resulted in grants of service connection for disabilities of the peroneal nerve of the left and right lower extremities.  The Veteran has not appealed these issues, and the Board will not address them herein. 

The Board remanded this appeal again in January 2012 for additional development.  As was noted in the January 2012 Board remand, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating claim when such claim is raised by the record.  Finding the issue of TDIU had been raised by the record, the Board took jurisdiction of the TDIU issue.

In May 2016, the Board granted a 20 percent rating for chronic lumbar strain between December 19, 2007 to September 17, 2009, while remanding the period from September 18, 2009, along with the TDIU claim, for further development.  The RO provided the Veteran with a new VA examination to assess the severity of his chronic lumbar strain in August 2016.

The Board notes that in a November 2016 rating decision, the RO granted service connection for radiculopathy of the right lower extremity, with an evaluation of 10 percent, effective August 4, 2016.  The Board has taken jurisdiction of this issue because it is an element of rating the low back disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250-1 (2011) (noting VA's duty to adjudicate claims so as to maximize benefits). 

Additionally, the issue of entitlement to a separate evaluation for radiculopathy of the left lower extremity has been raised by the record based on objective findings supporting a diagnosis of radiculopathy of the left femoral and sciatic nerves noted in clinical evidence, as discussed below. As the Board retains jurisdiction over such issue as part and parcel of the Veteran's higher rating claim for lumbar spine disability, it has been listed on the title page of this decision. 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

In a March 2014 statement, the Veteran appeared to raise the issues of entitlement to increased ratings for his service-connected peroneal nerve disabilities of the lower extremities.  The Board previously referred these issues to the Agency of Original Jurisdiction (AOJ) in the May 2016 remand.  However, they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity and entitlement to a separate evaluation for radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's chronic lumbar strain does not result in unfavorable ankylosis of the entire thoracolumbar spine.

2. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment due solely to his service-connected chronic lumbar strain.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in excess of 40 percent for chronic lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by letters mailed to the Veteran in April 2004 and February 2012 for his lower back and TDIU claims.  

The notice of disagreement initiated the Veteran's claim for an increased rating for his chronic lumbar strain. The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). There is no duty to provide additional notice in this case. 

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  He has not identified or provided authorization to obtain any additional, outstanding records and neither he nor his representative has indicated that other outstanding records exist, though requests have been made by VA.   

The RO afforded the Veteran VA examinations in September 2009, July 2010, August 2011, September 2013, and August 2016 to evaluate the severity of his low back disability.  The Board finds that the VA examinations are adequate to adjudicate the appeal.  As discussed below, the examinations were based upon consideration of his pertinent medical history, his lay assertions and complaints, and describe his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not alleged that his disability has worsened in severity since the most recent VA examination in August 2016. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Thus, the Board finds that VA has fully satisfied its duty to assist.

II. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).


	A.  Chronic Lumbar Strain

By a rating decision dated in December 1993, the RO granted service connection for chronic lumbar strain, assigning a noncompensable disability rating effective September 1, 1993, the day after the Veteran's discharge from military service.  The Veteran did not submit a timely notice of disagreement as to the rating assigned for his chronic lumbar strain and the decision became final.

In February 2005, the Veteran submitted a claim for an increased rating for his lumbar spine disorder.  In connection with this claim, he was afforded a VA examination in May 2005 and, by rating decision dated in August 2005, the RO increased the Veteran's disability rating for chronic lumbar strain from noncompensable to 10 percent effective February 15, 2005, the date of the claim for increase.  The Veteran disagreed with this decision and perfected an appeal with regard to this issue.  Subsequently, by a rating decision dated in November 2009, the RO increased the Veteran's disability rating for chronic lumbar strain from 10 percent to 40 percent effective September 18, 2009, the date of a claim for increase.  In May 2016, the Board granted a 20 percent rating for chronic lumbar strain from December 19, 2007 to September 17, 2009, and remanded the claim for a rating in excess of 40 percent from September 18, 2009, which is the issue currently before the Board.

The rating for the Veteran's lumbar spine disability has been assigned under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical strain).  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury. 38 C.F.R. § 4.71a. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees each, are considered normal range of motion of the thoracolumbar spine.  "Combined range of motion" refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  Normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. Id. Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, IVDS is evaluated on the total duration of incapacitating episodes over the past 12 months. A 10 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least one but less than 2 weeks during the past 12 months. A 20 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least 2 but less than 4 weeks during the past 12 months. A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least 4 but less than 6 weeks during the past 12 months. A maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least 6 but less than 12 weeks during the past 12 months. 38 C.F.R. § 4.71a, The Spine, Formula for Rating IVDS Based on Incapacitating Episodes (2016). An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id. Note (1).

The period of time at issue here involves a rating in excess of 40 percent for the Veteran's lumbar strain from September 18, 2009.  Evidence relevant to the Veteran's lumbar strain from September 18, 2009 includes VA examination reports dated in September 2009, July 2010, September 2013, and August 2016.

On September 18, 2009, the RO afforded the Veteran an examination to assess the severity of his chronic lumbar strain.  He described experiencing a severe aching pain on a daily basis, as well as severe weekly flare-ups that lasted for several hours.  During a flare-up, he was unable to continue an activity until it subsided.  He denied experiencing any bowel difficulties and was unable to walk more than a few yards.  The examiner opined that the Veteran's chronic lumbar strain had significant effects on his employment as an auto parts salesman, due to increased absenteeism.  Specifically, this disability resulted in decreased concentration, decreased mobility, difficulty lifting and carrying objects, a lack of stamina, weakness and fatigue, decreased strength, and lower extremity pain. Furthermore, the lumbar strain caused moderate to severe effects on his daily activities.  

The examiner noted that his gait was normal and there were no abnormal spinal curvatures.  The Veteran did not have ankylosis.  He experienced pain with motion, tenderness, and guarding, but no weakness, spasms, or atrophy.  Muscle strength and reflex testing were normal.  Flexion was to 30 degrees and extension was to 5 degrees.  Left lateral flexion was to 5 degrees and right lateral flexion were to 10 degrees.  Left lateral rotation was to 15 degrees and right lateral rotation were to 5 degrees.  There was objective evidence of pain on active range of motion.  Repetitive motion testing produced pain and limited flexion to 20 degrees.    

In July 2010, the Veteran underwent a second examination for his lower back disability.  He reported that his lower back pain was constant.  He continued to work as an auto parts salesman, despite daily pain.  The examiner noted that his deep tendon reflexes and motor skills were normal.  Forward flexion was to 35 degrees and extension was to 20 degrees.  Right and left lateral flexion was to 20 degrees.  Left and right lateral rotation was to 25 degrees.  There was objective evidence of pain on both active and passive range of motion.  Repetitive testing did not result in a loss of range of motion.  An August 2010 addendum opinion noted no objective findings of bowel or bladder impairment.  

In September 2013, the Veteran underwent a third VA examination for his lower back.  He reported experiencing a sharp pain in the middle of his back on a daily basis, as well as occasional flare-ups.  The examiner opined that the lumbar strain did affect the Veteran's employment, as he was required to step down from a managerial position due to his back pain.  He was unable to play softball or lift heavy objects.  

There was tenderness to palpation of the lumbar spine region, but no guarding or muscle spasms.  Muscle strength and reflex testing were normal.  Sensory testing was primarily normal, but slightly decreased for the lower extremities.  Straight leg testing was positive.  The Veteran was noted to have severe radiculopathy of the bilateral lower extremities.  No neurological abnormalities related to the back condition were reported.  He did not have IVDS or any incapacitating episodes.  He used a cane to assist with locomotion.  Flexion was to 80 degrees, with objective evidence of pain on motion, and extension was to 10 degrees.  Right and left lateral flexion were to 30 degrees, with objective evidence of pain on motion.  Right and left lateral rotation were to 30 degrees, with objective evidence of pain on motion.  The Veteran was able to perform repetitive use testing.

Most recently, the RO afforded the Veteran a VA examination for his chronic lumbar strain in August 2016.  He reported constant lower back pain, which was aggravated by walking.  He was able to swim daily for 30 minutes.  He experienced flare-ups two to three times per week for two hours.  The Veteran further stated that his lower back pain limited his functional ability.  The lumbar strain did not impact his activities of daily living and the examiner noted that the Veteran was fairly active physically.  

The examiner noted no guarding or muscle spasms.  Muscle strength and reflex testing were normal.  Sensory testing was normal, despite decreased sensation in the lower extremities.  Straight leg testing was negative.  The Veteran did not demonstrate signs of radiculopathy or ankylosis.  There was no evidence of localized tenderness or pain on palpation of the lumbar spine.  He did not report any neurological abnormalities related to the lumbar spine and did not have IVDS.  He regularly used a cane to assist with locomotion.  Flexion was to 70 degrees and extension was to 20 degrees.  Right and left lateral flexion were to 30 degrees, as were right and left lateral rotation.  No objective evidence of pain was noted, nor pain with weight bearing.  The Veteran was able to perform repetitive use testing and his functional ability was not limited by pain, weakness, fatigability, or incoordination after this testing.  The examiner was unable to state whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups, as the examination was not conducted during a flare-up.  The examiner noted that less movement than normal due to ankylosis or adhesions, disturbance of locomotion, interference with sitting, and interference with standing were additional factors that may contribute to the disability.

After a careful and thorough review of the medical and lay evidence of record and taking into account possible additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board finds that the currently assigned 40 percent disability rating for the Veteran's service-connected chronic lumbar strain appropriately approximates the Veteran's degree of disability for the period of time from September 18, 2009 to the present. 

Under the General Rating Criteria, a rating higher than 40 percent is not warranted. There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine that would warrant a 50 percent disability rating, or unfavorable ankylosis of the entire spine that would warrant a 100 percent disability rating. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes, the Veteran did not meet the criteria for a compensable rating during the period on appeal. There is no evidence of any incapacitating episodes for which a physician prescribed treatment and bed rest during the entire period on appeal. 

With regard to assigning a higher disability rating based on functional loss with repeated use or during flare-ups, the Board has carefully considered the Veteran's reported symptoms due to his low back disability. However, the Board finds that the 40 percent disability rating currently assigned under Diagnostic Code 5237 adequately encompasses additional functional loss, such as pain with motion and functional limitation on use, including during periods of flare-ups. 

The Board acknowledges that the August 2016 VA examiner concluded that that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups because the Veteran was not examined during a flare-up. The Board finds that the VA examiner has rendered a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner. Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("[w]hile VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence."). Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation. 38 C.F.R. § 3.102. Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating. Id. 

Additionally, the Board notes that the July 2010 and September 2013 VA examinations fail to address whether the Veteran demonstrated signs of ankylosis.  However, the evidence of record clearly indicates that the Veteran has not demonstrated immobility of his lower back, based upon his range of motion testing results.  Furthermore, although the August 2016 VA examiner suggested that limited movement may be the result of ankylosis, the Veteran's range of motion results at that examination are not representative of ankylosis of the entire thoracolumbar spine.

Moreover, objective results at the July 2010 and August 2016 VA examinations after repetitive-use testing show that range of motion remained the same, aside from further limitation of flexion to 20 degrees at the September 2009 examination. In addition, the Board notes that a 10 percent disability rating is assigned under the General Rating Criteria, in relevant part, for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees. At the August 2016 VA examination, the Veteran exhibited forward flexion to 70 degrees and had a combined range of motion of 210 degrees. As such, the Veteran only satisfied the objective criteria for a 10 percent rating at the time of the August 2016 examination. Therefore, the current 40 percent disability rating more than adequately compensates the Veteran for any additional decrease in range of motion or function due to pain on use or during a flare-up. 

The General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1). No bowel or bladder impairment has been documented during the period on appeal. 

With regard to a separate compensable rating for neurological complications attributable to the service-connected chronic lumbar strain, the Board is remanding the issue for further development. 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1). As discussed below, while the August 2016 examiner reported that the Veteran demonstrated mild radiculopathy of the right lower extremity, but had no signs or symptoms of radiculopathy of the left lower extremity, the September 2013 VA examiner found that the Veteran had severe radiculopathy of the femoral and sciatic nerves of the bilateral lower extremities.  Therefore, although the August 2016 VA examiner diagnosed radiculopathy of the right lower extremity, and service connection was granted by the November 2016 rating decision, there is conflicting evidence regarding the severity and onset of radiculopathy of the right lower extremity.  It is unclear to the Board whether the Veteran ever had a diagnosis of radiculopathy of the left lower extremity and if so, whether such was due to the Veteran's service-connected chronic lumbar strain.  It is further unclear as to the onset and accurate level of severity of the radiculopathy of the right lower extremity and whether the severity has changed throughout the appeal period.  Thus, a remand is necessary for a new VA neurological examination and clarification of the noted deficiency; this will be discussed below.


In sum, the claim for a rating in excess of 40 percent for the Veteran's back disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected lumbar strain. 38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). An extraschedular analysis is not required in every case. In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321 (b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted." See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007). Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities." See Yancy, 27 Vet. App. at 49; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected disability. The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected lumbar strain is not reasonably raised by a review of the record. As discussed above, the record evidence shows that the Veteran did not experience severe disability as a result of his service-connected lumbar strain such that a rating greater than 40 percent for his PTSD is warranted at any time during the appeal period. Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.

Additionally, the combined schedular ratings account for the severity of the combined disability and there has been no specific contention to the contrary.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. See Johnson, supra. 

C.  Entitlement to TDIU

TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history. 38 C.F.R. §4.16 (b). The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]). It also suggests "a living wage." Ferraro v. Derwinski, 1 Vet. App. 326 (1991). The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." Faust v. West, 13 Vet. App. 342 (2000). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16 (a) ("marginal employment shall not be considered substantially gainful employment"). Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. 
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by service-connected disabilities. VBA Fast Letter 13-13 (June 17, 2013). 

The Veteran is service-connected for chronic lumbar strain, rated as 40 percent disabling; peroneal nerve of the right lower extremity, rated as 20 percent disabling; peroneal nerve of the left lower extremity, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; left toe fracture, rated as 10 percent disability; coronary artery disease, rated as 10 percent disability; radiculopathy of the right lower extremity, rated as 10 percent disabling; and left rib fracture, rated noncompensable.  The service connected disabilities currently combine to be 80 percent disabling; as such, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16 (a) are met. 

With respect to the Veteran's education and work experience, while the Veteran did not complete and return a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) provided to him, as requested in the January 2012 Board remand, the most recent August 2016 VA examination indicated the Veteran had retired from his full-time position as an auto parts salesman in March 2015.  The examiner noted that the Veteran had reported occasional absenteeism due to his lower back pain, but opined that his service-connected disabilities would not affect his ability to engage in all forms of sedentary employment opportunities.  Additionally, each VA examination addressing the service-connected disabilities at issue resulted in the conclusion that each such disability, alone or in concert, did not completely preclude employment. 

To the extent that the Veteran might have difficulty finding employment, the sole fact that a claimant may have difficulty obtaining employment is not sufficient for a grant of TDIU, and a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id. In this case, the weight of the evidence is against the conclusion that the Veteran's service connected disabilities have rendered him incapable of working with consideration of his employment and educational history.

In short, the Board finds that the preponderance of the evidence is against the claim for TDIU; therefore, entitlement to TDIU must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


ORDER

1.  Entitlement to a disability rating greater than 40 percent beginning September 18, 2009 for chronic lumbar strain is denied

2. Entitlement to TDIU is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Relevant to the Veteran's radiculopathy of the right lower extremity, while the August 2016 examiner reported that the Veteran's demonstrated mild incomplete paralysis of the femoral and sciatic nerves, the September 2013 VA examiner indicated that radiculopathy was present at that time and was severe in nature.  Thus, there is conflicting evidence regarding the severity of the radiculopathy of the right lower extremity and a remand for clarification of the severity and onset of the disability is required.  

Furthermore, with respect to a separate evaluation for radiculopathy of the left lower extremity, although the August 2016 examiner noted no objective evidence of such a disability, the September 2013 examination report clearly indicates that the Veteran may have presented with severe radiculopathy of the left lower extremity at that time.  Therefore, it is therefore unclear to the Board whether the Veteran ever had a diagnosis of radiculopathy of the left lower extremity and if so, whether such was due to the Veteran's service-connected chronic lumbar strain. Thus, a remand is necessary for a new VA neurological examination and clarification of the noted deficiency. 

In addition, given the time that will pass during the processing of this remand, outstanding VA and private treatment records should be associated with the claims file.  Post-service VA treatment records up to July 2016 have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to the Veteran's claimed disorder. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. VA treatment records as of July 2016 are currently associated with the claims file.

2. After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the radiculopathy of the bilateral lower extremities. The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review. Any indicated evaluations, studies, and tests should be conducted.

(A) The examiner should identify all current diagnoses of neurological disorders, to specifically include right and lower extremity radiculopathy, present since the date of the claim (i.e. February 2005). 

(B) For each currently diagnosed neurological disorder of the left lower extremity, the examiner should then render an opinion as to whether it is at least as likely as not that such disorder is related to his military service. 

(C) For each currently diagnosed neurological disorder of the left lower extremity, the examiner should also render an opinion as to whether it is at least as likely as not that such disorder is caused or aggravated by the Veteran's service-connected chronic lumbar strain. 

(D) For each currently diagnosed neurological disorder of the lower extremities, the examiner should address the conflicting evidence of severity of the radiculopathy diagnoses and should discuss whether, and at what point in time, the level of severity changed.

The rationale for all opinions offered should be provided and the examiner should specifically consider and comment on the relevance of the September 2013 and August 2016 VA examination reports.   

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


